 
Exhibit 10.1


 
AMENDMENT NO. 9 TO RECEIVABLES FINANCING AGREEMENT
This AMENDMENT NO. 9 TO RECEIVABLES FINANCING AGREEMENT (this “Amendment No.
9”), dated as of October 16, 2017, is by and among VOLT FUNDING CORP. (“Volt
Funding”), as borrower (the “Borrower”), the Persons from time to time party
hereto as Lenders and LC Participants, PNC BANK, NATIONAL ASSOCIATION (“PNC”),
as LC Bank, as an LC Participant, as a Lender and as Administrative Agent, and
VOLT INFORMATION SCIENCES, INC. (“Volt”), as initial servicer (in such capacity,
the “Servicer”).
BACKGROUND
WHEREAS, the parties hereto entered into the Receivables Financing Agreement as
of July 30, 2015 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Financing Agreement”); and
WHEREAS, the parties hereto wish to amend the Receivables Financing Agreement
pursuant to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
SECTION 1.   Definitions.  Capitalized terms used but not defined in this
Amendment No. 9 shall have the meanings assigned to them in the Receivables
Financing Agreement.
SECTION 2.   Amendments to Receivables Financing Agreement.  Effective as of the
date hereof and subject to the satisfaction of the conditions precedent set
forth in Section 3 hereof, the Receivables Financing Agreement is hereby amended
as follows:
(a)          The definition of “Lock-Box Agreement” set forth in Section 1.01 of
the Receivables Financing Agreement is hereby deleted in its entirety and
replaced with the following:
“Lock-Box Agreement” means each agreement, in form and substance satisfactory to
the Administrative Agent, among the Borrower, the Servicer (and/or Sub-Servicer,
as applicable), the Administrative Agent and a Lock-Box Bank, governing the
terms of the related Lock-Box Accounts, that, among other things, provides the
Administrative Agent with control within the meaning of the UCC (or any other
applicable law of England, Wales or Canada) over the deposit accounts subject to
such agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
(b)          Section 10.01(f) of the Receivables Financing Agreement is hereby
deleted in its entirety and replaced with the following:
(f)          (i) the average for three consecutive Accounting Periods of:  (A)
the Default Ratio shall exceed 3.0%; (B) the Delinquency Ratio shall exceed (1)
with respect to the Information Packages due on Settlement Dates occurring in
October 2017, November 2017 and December 2017, 2.25% and (2) with respect to the
Information Packages due on Settlement Dates occurring in and after January
2018, 2.0%; or (C) the Dilution Ratio shall exceed 1.5% or (ii) the Rate of
Collections shall be less than 40.0%;
 

--------------------------------------------------------------------------------

 
SECTION 3.   Conditions Precedent.  The effectiveness of this Amendment No. 9 is
subject to the satisfaction of all of the following conditions precedent:
(a)          The Administrative Agent shall have received a fully executed
counterpart of this Amendment No. 9.
(b)          The Administrative Agent shall have received such documents and
certificates as the Administrative Agent shall have reasonably requested on or
prior to the date hereof.
(c)          The Administrative Agent shall have received all fees and other
amounts due and payable to it under the Receivables Financing Agreement and in
connection with this Amendment No. 9 on or prior to the date hereof, including,
to the extent invoiced, payment or reimbursement of all fees and expenses
(including reasonable and documented out-of-pocket fees, charges and
disbursements of counsel) required to be paid or reimbursed on or prior to the
date hereof.  To the extent such fees and other amounts have not yet been
invoiced, the Borrower agrees to remit payment to the applicable party promptly
upon receipt of such invoice.
(d)          No Event of Default or Unmatured Event of Default, as set forth in
Section 10.01 of the Receivables Financing Agreement, shall have occurred and be
continuing.
(e)          The representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 of the Receivables Financing Agreement, as
applicable, are true and correct in all material respects (unless such
representation or warranty contains a materiality qualification and, in such
case, such representation and warranty shall be true and correct as made) on and
as of the date hereof as though made on and as of the date hereof unless such
representations and warranties by their terms refer to an earlier date, in which
case they shall be true and correct in all material respects (unless such
representation or warranty contains a materiality qualification and, in such
case, such representation and warranty shall be true and correct as made) on and
as of such earlier date.
(f)          The Termination Date has not occurred.
SECTION 4.   Amendment.  The Borrower, PNC as the LC Bank, an LC Participant, a
Lender, and the Administrative Agent, and the Servicer, hereby agree that the
provisions and effectiveness of this Amendment No. 9 shall apply to the
Receivables Financing Agreement as of the date hereof.  Except as amended by
this Amendment No. 9 and any prior amendments, the Receivables Financing
Agreement remains unchanged and in full force and effect.  This Amendment No. 9
is a Transaction Document.
SECTION 5.   Counterparts.  This Amendment No. 9 may be executed in any number
of counterparts, each of which when so executed shall be deemed an original and
all of which when taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart hereof by facsimile or other electronic
means shall be equally effective as delivery of an originally executed
counterpart.
 
2

--------------------------------------------------------------------------------

 
SECTION 6.   Captions.  The headings of the Sections of this Amendment No. 9 are
provided solely for convenience of reference and shall not modify, define,
expand or limit any of the terms or provisions of this Amendment No. 9.
SECTION 7.   Successors and permitted assigns.  The terms of this Amendment No.
9 shall be binding upon, and shall inure to the benefit of the Borrower, PNC as
the LC Bank, an LC Participant, a Lender, and the Administrative Agent, and the
Servicer, and their respective successors and permitted assigns.
SECTION 8.   Severability.  Any provision of this Amendment No. 9 which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 9.   Governing Law and Jurisdiction.  The provisions of the Receivables
Financing Agreement with respect to governing law, jurisdiction, and agent for
service of process are incorporated in this Amendment No. 9 by reference as if
such provisions were set forth herein.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 9 by
their duly authorized officers as of the date first above written.

 
VOLT FUNDING CORP.,
as the Borrower
                       
By:
   /s/ Kevin Hannon    
Name:
Kevin Hannon
   
Title:
Vice President & Treasurer
                       
VOLT INFORMATION SCIENCES, INC.,
as the Servicer
                       
By:
  /s/ Kevin Hannon     
Name:
Kevin Hannon
   
Title:
Vice President & Treasurer
                     











Amendment 9 to RFA (PNC/Volt)
S-1

--------------------------------------------------------------------------------

 



 
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
                       
By:
  /s/ Eric Bruno     
Name:
Eric Bruno     
Title:
Senior Vice President                         
PNC BANK, NATIONAL ASSOCIATION,
as LC Bank and as an LC Participant
                       
By:
  /s/ Eric Bruno     
Name:
Eric Bruno     
Title:
Senior Vice President                         
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
                       
By:
  /s/ Eric Bruno     
Name:
Eric Bruno     
Title:
Senior Vice President             













Amendment 9 to RFA (PNC/Volt)
S-2

--------------------------------------------------------------------------------